DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 is drawn to a "program" per se as recited in the preamble and as such is non-statutory subject matter. See MPEP § 2106.1V.B.1 .a. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361,31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asher (USPG 2020/0411014, hereinafter referred to as Asher) .

Regarding claims 1, 4, 6, and 8, Asher discloses an authentication method and system of a smart speaker, a smart speaker, and program (paragraphs 63-64), which is executed in an authentication system of a smart speaker having a speaker (paragraph 54, “smart speaker”), a microphone and a control unit (figure 1), and which authenticates whether a target user is a specific user registered in advance (figure 5, Speaker Recognition 560 includes voiceprint of the target speaker registered in advance; also see paragraph 54 for voiceprint training process), 

a first step of causing a voice including a predetermined character string to be output from the speaker (figure 5 and/or paragraph 61, generating and outputting an audio challenge to the user), and 
a second step of acquiring voice information by receiving an utterance voice of the target user via the microphone after the first step, and determining from the voice information whether the target user is the specific user or not (figure 5, steps 550-580 and/or paragraph 61, voice response to the audio challenge is received and analyze to determine whether or not the user is the specific user), and 
wherein the second step executes, 
a determination whether a character string recognized from the voice information is matched to the predetermined character string (figure 5, steps 550 and 580; also see paragraph 61, comparing recognition result with passphrase used to generate the audio challenge), and 
a determination whether characteristics of the utterance voice of the target user is matched to characteristics of the voice of the target user based on a characteristics amount recognized from the voice information and a characteristics amount of voice information registered in advance as the voice of the specific user (figure 5, step 560 and/or paragraph 61; comparing voice characteristics of the captured voice to voice templates to determine if there is a match), and 
wherein the predetermined character string is a character string generated to cause the target user to recite at a time of an authentication (figure 5, steps 550 and 580; also see paragraph 61, comparing recognition result with passphrase used to generate the audio challenge).  

Regarding claim 3, Asher further discloses the authentication method of a smart speaker according to Claim 1, 3Docket No. 018710-000007 wherein a voice that prompts the utterance is output before or after causing the voice including the predetermined character string to be output in the first step (figure 5 and/or paragraph 61, generating and outputting an audio challenge to the user before receiving a voice response from the user).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asher in view of Bansal et al. (USPN 8234494, hereinafter referred to as Bansal).

Regarding claims 2, 5, and 7, Asher fails to explicitly disclose, however, Bansal teaches wherein the second step further executes a determination whether a time until the voice information is to be acquired from a time when the first step is executed is within a predetermined time (figure 5, steps 304-306 and 310-312, after transmitting the phrase, waiting for the user’s response within a predetermined time period).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Melanson et al. (USPG 2018/0040325, hereinafter referred to as Melanson) teach a speaker identification system in which a prompt is generated for a speaker in order to obtain a voice response from the speaker for voice authentication.  This reference is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656